The opinion of the court was delivered by
ROWELL, J.
No. 25, St. of 1890, empowers courts to amend civil process by “ striking out the name of a party improperly joined as a plaintiff.” No. 31 of the same St., passed the same day, provides that no act of the General Assembly shall affect a suit begun or pending at the time of its passage, but declares that the act shall not apply to acts regulating practice in the courts, nor relating to the amendment of process or. pleading as to parties or otherwise. The former act is remedial and salutary. Its language is broad enough to cover suits pending at its passage; and when read in the light of the latter act, it is clear that the Legislature intended that it should cover such suits.
And as a rule of construction, the law is, that when a new enactment deals with practice and procedure only, it applies to all actions, unless otherwise expressed, whether commenced before or after its passage. Wright v. Hale, 6 H. & N. 227; Kembray v. Draper, L. R. 3 Q. B. 160; The People v. Tibbetts, 4 Cow. 384; Hine v. Pomeroy, 39 Vt. 211; Sedgw. Stat. Law (2d Ed.) 163, in note; 10 Am. Dec. 139, in note.
That such statutes are not unconstitutional as taking away vested rights, is too well settled to require discussion.

Judgment affirmed.